SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

499
OP 14-01988
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF COLEEN LAUZONIS AND
FLAHERTY & SHEA, PETITIONERS,

                      V                                          ORDER

HONORABLE FRANK CARUSO, SUPREME COURT
JUSTICE, RESPONDENT.


FLAHERTY & SHEA, BUFFALO (KATHLEEN E. HOROHOE OF COUNSEL), FOR
PETITIONERS.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b][1]) for an order directing
respondent to rule on pending motions.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 31, 2015,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court